Citation Nr: 0945250	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-05 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a sinus disorder, 
to include allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant was a member of the United States Army Reserve 
and the Army National Guard, including unverified periods of 
active duty, active duty for training (ADT), and inactive 
duty training.  He apparently served an initial period of ADT 
from February 1977 to May 1977.  He also served on active 
duty from May 1985 to December 1988.  Most recently, he 
served on active duty from February 2003 to May 2004, 
including approximately twelve months in Southwest Asia.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision issued by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).

The issue of entitlement to service connection for a sinus 
disorder is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required by the appellant.

FINDINGS OF FACT

1.  The hearing loss currently shown in the each ear (right 
and left) is of insufficient severity to constitute a 
disability for which service connection can be granted under 
applicable VA regulation.

2.  The evidentiary record raises a reasonable doubt as to 
whether the appellant's tinnitus had its onset during active 
military service.


CONCLUSION OF LAW

1.  The appellant does not have hearing loss in either ear 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  Giving the benefit of the doubt to the Veteran, tinnitus 
was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.201, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the fully favorable decision on the tinnitus service 
connection claim contained herein, the Board finds that any 
defect in the notice or assistance provided to the Veteran in 
relation to that claim constitutes harmless error.

Turning to the hearing loss claim, if complete notice is not 
provided until after the initial adjudication, such a timing 
error can be cured by subsequent legally adequate VCAA 
notice, followed by readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA 
notice should be presumed prejudicial, and that VA must bear 
the burden of proving that such an error did not cause harm.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
United States Supreme Court (Supreme Court) has recently 
reversed that decision, finding it unlawful in light of 
38 U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of rule of prejudicial error.  The Supreme Court in 
essence held that the burden of proving harmful error must 
rest with the party raising the issue, the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

In September 2004, the RO sent the appellant a letter 
informing him of the types of evidence needed to substantiate 
his service connection claim and its duty to assist him in 
substantiating his service connection claim under the VCAA.  
The letter informed him that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, records from other Federal agencies, etc.  He was 
advised, under 38 C.F.R. § 3.159(b)(1), that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  

The Board finds that the information provided to the 
appellant complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the April 2005 rating 
decision and the January 2006 Statement of the Case (SOC) 
explained the basis for the RO's actions, and provided him 
with opportunities to submit more evidence.  In light of the 
fact that the appellant's claim has been denied because of no 
current disability, it appears that all relevant evidence 
identified by the appellant relative to his hearing loss 
service connection claim has been obtained and associated 
with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
hearing loss service connection claim, and to respond to VA 
notices.

In addition, to whatever extent the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  A March 2006 letter 
from the RO contained the information required by Dingess.  
Moreover, the appellant has not demonstrated any prejudicial 
or harmful error in VCAA notice in this case.  See Shinseki 
v. Sanders, supra.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, 
relevant service treatment records (STRs) have been 
associated with the claims file.  VA outpatient medical 
treatment records have also been associated with the claims 
file.  The appellant was afforded a VA examination in March 
2005.  

A medical opinion is adequate when it is based upon 
consideration of the appellant's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's "evaluation of the claimed 
disability will be a fully informed one."  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The March 2005 
examination was conducted by a medical professional, and the 
associated report reflects review of the appellant's prior 
medical records.  The examination included reports of the 
symptoms for each claimed disability and demonstrated 
objective evaluations.  The examiner was able to assess and 
record the condition of the appellant's auditory acuity as an 
audiometric examination was accomplished.

The Board finds that the March 2005 examination report is 
sufficiently detailed with recorded history, impact on 
employment and daily life, and clinical findings relating to 
the appellant's claimed hearing loss.  In addition, it is not 
shown that the examination was in any way incorrectly 
prepared or that the VA examiner failed to address the 
clinical significance of the appellant's claimed hearing loss 
condition.  Further, the VA examination report addressed the 
applicable rating criteria.  As a result, the Board finds 
that additional development by way of another examination 
would be redundant and unnecessary.  See 38 C.F.R. § 3.326 
and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  
Therefore, the Board concludes that the appellant was 
afforded an adequate examination for his claimed bilateral 
hearing loss.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

Furthermore, the appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  He did not provide any information to VA 
concerning available relevant treatment records that he 
wanted the RO to obtain for him that were not obtained.  He 
had previously been given more than one year in which to 
submit evidence after the RO gave him notification of his 
rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed to service connect hearing loss, as well as 
the assistance VA would provide.  Therefore, there is no duty 
to assist that was unmet and the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  Hearing loss claim

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record.  
38 C.F.R. § 3.303(a).  There must be medical evidence of a 
nexus relating an in-service event, disease, or injury, and a 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).


To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist at some point during the claim process, 
and it must be shown that the present disability is the same 
disease or injury, or the result of disease or injury 
incurred in or made worse by the appellant's military 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 
(2007).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Certain chronic disabilities, such as diseases of the nervous 
system (e.g., sensorineural hearing loss), may be presumed to 
have been incurred in service if they become manifest to a 
degree of 10 percent or more within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The determination of whether a veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) 
is 40 decibels or greater; or the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
speech recognition scores utilizing recorded Maryland CNC 
word lists are less than 94 percent.  38 C.F.R. § 3.385.

The Court has indicated that, "when audiometric test results 
at a veteran's separation from service do not meet the 
regulatory requirements for establishing a 'disability' at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  
The Court held that the threshold for normal hearing is from 
0 to 20 decibels and that higher threshold levels indicate 
some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  
The Court further held that 38 C.F.R. § 3.385 operates only 
to establish when a hearing loss can be service connected.  
Hensley at 159.  It was also found that, regardless of when 
the criteria of 38 C.F.R. § 3.385 are met, a determination 
must be made as to whether the hearing loss was incurred in 
or aggravated by service.

Review of the appellant's service medical treatment records 
revealed that the appellant underwent audiometric testing in 
April 2000.  The pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
10
LEFT
25
20
25
20
30

The appellant also underwent audiometric testing March 2002.  
The pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
5
LEFT
5
5
10
10
0

Additional audiometric testing was accomplished in August 
2002.  The pure tone thresholds, in decibels, were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
5
10
LEFT
0
5
10
10
0

In March 2005, within one year after his separation from 
service, the appellant underwent VA audiometric testing; he 
reported in-service loud noise exposure from weapons, 
generators and heavy vehicles.  The examiner reviewed the 
appellant's medical records.  The puretone threshold results, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
15
LEFT
5
5
15
25
10

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  
Neither ear meets the standard found in 38 C.F.R. § 3.385 for 
a current hearing loss disability for VA purposes.  The 
examiner stated that the appellant's had normal hearing 
acuity and that no hearing loss had been detected.

As noted above, in order for service connection to be 
warranted for a claimed condition, there must be evidence of 
a present disability that is attributable to a disease or 
injury incurred during service.  Rabideau v. Derwinski, 
supra.  The Court has held that, in order to prevail on the 
issue of service connection, there must be medical evidence 
of a (1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The clinical evidence of record indicates that the 
appellant's hearing is within normal range and that his 
speech discrimination scores are normal.  The absence of any 
evidence of any hearing loss after his separation from 
service constitutes negative evidence tending to disprove the 
claim that the appellant incurred any such condition during 
his active service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact.  

The Board has considered the appellant's written statements 
submitted in support of his arguments that he has hearing 
loss as a result of his service.  To the extent that his 
statements represent evidence of continuity of 
symptomatology, without more, the appellant's statements are 
not competent evidence of a diagnosis of hearing loss, nor do 
they establish a nexus between a medical condition and his 
military service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).

Furthermore, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The regulation at 
38 C.F.R. § 3.385 defines hearing disability for VA purposes.  
That regulation prohibits a finding of hearing disability 
where threshold hearing levels at 500, 1000, 2000, 3000, and 
4000 Hz are all less than 40 decibels and at least three of 
those threshold levels are 25 decibels or less.  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The regulation also 
allows a finding of a hearing disability when speech 
recognition scores using the Maryland CNC test are less than 
94 percent, but no such results are of record.

Although the appellant has arguably shown exposure to 
acoustic trauma in-service, the audiometric testing conducted 
for the VA, in March 2005, revealed that the appellant's 
hearing in his right ear does not demonstrate any pertinent 
level of 40 decibels or greater, or three levels greater than 
25 decibels; in addition no speech recognition score less 
than 94 percent is of record.  Likewise, the appellant's 
hearing in his left ear does not demonstrate any pertinent 
level of 40 decibels or greater, or three levels greater than 
25 decibels and a speech recognition score less than 94 
percent is not of record.  Accordingly, there is no evidence 
that the appellant currently has any right or left hearing 
loss disability that meets the criteria set forth in 
38 C.F.R. § 3.385.  Therefore, the appellant's claim for 
service-connected disability benefits for right or left 
hearing loss cannot be granted.  

The Board recognizes the sincerity of the arguments advanced 
by the appellant that he has bilateral sensorineural hearing 
loss that is related to his military service.  It is true 
that a veteran's lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, as noted by the 
Court in Hensley, supra, hearing loss is measurable by 
objective testing.  Furthermore, such testing requires 
specialized equipment and training for a determination as to 
decibel levels at specific frequencies, as well as Maryland 
CNC testing, and is therefore not susceptible to lay opinions 
on the severity of hearing loss.  While the appellant is 
competent to say that he experienced hearing problems in his 
ears while in service and presently, he does not have the 
expertise to state that he met the requirements of 38 C.F.R. 
§ 3.385; audiometric testing would be required.  See Davidson 
v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  Thus, the Board 
cannot give decisive probative weight to the opinions of the 
appellant as to the severity of his claimed hearing loss, 
because he is not qualified to offer such opinions. 

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for right and left ear hearing loss.  As such, the 
evidence is insufficient to support a grant of service 
connection for hearing loss in either ear.  For the above 
reasons, the Board finds that the preponderance of the 
evidence is against the appellant's bilateral hearing loss 
claim.  Because the preponderance of the evidence is against 
the bilateral hearing loss service connection claim, the 
benefit of the doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


B.  Tinnitus claim

As previously noted, service connection may be established 
for disability resulting from personal injury suffered or 
disease contracted in line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

The appellant underwent a VA audiology examination in March 
2005; he reported that he had been experiencing tinnitus in 
his right ear for approximately one-and-a-half to two years.  
The appellant also reported that the tinnitus occurred from 
time to time in his right ear.  The examiner noted that the 
appellant had had extensive noise exposure in service from 
weapons fire, generators, and heavy vehicles.  The examiner 
did not render a diagnosis of tinnitus, but did indicate that 
the etiology of the appellant's tinnitus was not likely 
related to the military because of its periodic nature; no 
further explication of this statement was given.

In a written statement submitted in November 2004, the 
appellant stated that he had first noticed ringing in his 
right ear in late 2003.  He further stated that the right ear 
tinnitus continued to the present time.  A veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, supra; Buchanan v. Nicholson, supra.  Ringing in 
the ears is the sort of condition that is observable by a lay 
person.  See also Davidson, supra.

The evidence unfavorable to the claim for service connection 
in this case consists of the etiologic opinion lacking 
sufficient underlying explanation recorded on the March 2005 
examination report.  Viewing the evidence in a light most 
favorable to the Veteran, the positive evidence of record 
consists of the fact that he currently suffers from tinnitus 
and has reported that it began between March 2003 and 
September 2003, when he was serving in Southwest Asia.  There 
is no evidence of record to contradict the appellant's 
statements regarding the onset date of his tinnitus.  The 
Board concludes that evidence for and against the claim for 
service connection for tinnitus is at least in approximate 
balance.  In other words, the Board finds that the record 
presents a reasonable doubt that the Veteran's tinnitus had 
its onset during his active service in 2003.  The Board will 
resolve that doubt in the Veteran's favor and grant service 
connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

ORDER

Entitlement to service connection for right and left ear 
hearing loss is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issue on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

The January 2006 SOC states that the only service medical 
records in evidence are dated from February 2000 to March 
2003.  However, the appellant apparently served an initial 
period of active duty for training from February 1977 to May 
1977, as well as on active duty from May 1985 to December 
1988, and from February 2003 to May 2004.  VA is, therefore, 
on notice of records that may be probative to the claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a 
responsibility to obtain records generated by federal 
government entities that may have an impact on the 
adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore in order to fulfill the duty to assist, 
all of the appellant's service medical records and VA records 
should be obtained and associated with the claims file.

It is well established that, while someone who is a layperson 
is not considered capable of opining on matters requiring 
medical knowledge, they are permitted to provide 
observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supra.  However, lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
supra; see Buchanan v. Nicholson, supra (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  In this case, for example, the appellant 
is competent to describe his nose and sinus symptoms.

The appellant has submitted copies of service medical records 
that indicate he was treated for sinus symptoms on several 
occasions in 2003.  Post-service, VA medical records dated in 
2004 and 2005 indicate that the appellant sought treatment 
for recurrent sinus problems.  A May 2004 note indicates a 
probable association between the recurrent sinus complaints 
and dusty area assignment.

The appellant has not been afforded any VA sinus examination.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, there is lay evidence of record to indicate 
that the Veteran displayed symptoms related to the claimed 
conditions while he was in service that have continued to the 
present.  He has presented written statements to that effect.  
In addition, there is in-service medical evidence showing 
treatment for sinus problems.  In light of the existence of 
credible evidence of continuity of symptoms capable of lay 
observation, the Board finds that the duty to assist in this 
case requires that a VA medical opinion should be obtained on 
remand.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
invoking its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claims on 
appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim on appeal and to afford full 
procedural due process, the case is REMANDED for the 
following:

1.  The AMC/RO must assure itself that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A, the implementing regulations found 
at 38 C.F.R. § 3.159 and any other 
applicable legal precedent has been 
completed.  

2.  The AMC/RO should verify the dates of 
the Veteran's active duty, active duty for 
training and inactive duty for training 
from 1977 to 2004, and take all 
appropriate steps to secure the service 
medical records or alternative records.  
The AMC/RO should search, at NPRC or other 
sources such as the appellant's National 
Guard unit, his Army Reserve unit or AR-
PERSCOM, for the Veteran's service medical 
records.  The Veteran should be asked to 
submit all service medical records he has 
in his possession.  Any evidence obtained 
should be associated with the claims file.  
If there are no records, documentation 
used in making that determination should 
be set forth in the claims file.

3.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all post-service medical care 
providers (private, VA or other 
government) who have treated him for his 
claimed allergic rhinitis and sinus 
pathology.  After securing the necessary 
release(s), the AMC/RO should obtain all 
associated records.  

4.  To the extent an attempt to obtain any 
of these records is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
his representative should also be informed 
of the negative results and be given 
opportunity to secure the records.

5.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the AMC/RO 
should schedule the Veteran for an ENT 
examination to determine the nature, 
extent, onset date and etiology of his 
claimed allergic rhinitis and sinus 
pathology.  The claims file must be made 
available to and reviewed by the examiner.  
Any studies, such as X-rays, deemed 
necessary should be performed.  

The examiner should consider the 
information in the claims file and the 
data obtained from the examination to 
provide an opinion as to the diagnosis and 
etiology of any allergic rhinitis or sinus 
disorder found.  The examiner should offer 
an opinion as to whether the onset of any 
current disorder(s) is attributable to the 
appellant's active military service, as 
follows:

(a)  Is the Veteran currently diagnosed 
with any chronic sinus disorder, or is 
he currently diagnosed with allergic 
rhinitis?  The examiner should discuss 
the clinical significance of the 
appellant's various instances of 
treatment for sinus complaints during 
his active service in 2003 and 2004.

(b)  What is the likelihood, based on 
what is medically known about any such 
diagnosed disorder that any of the 
appellant's claimed allergic rhinitis or 
sinus pathology had its onset during his 
military service from February 2003 to 
May 2004? and

(c)  If the claimed rhinitis/sinusitis 
had its onset prior to February 2003, 
what is the likelihood, based on what is 
medically known about such disorders, 
that any such disorder was aggravated by 
the appellant's service in Southwest 
Asia?  

In assessing the relative likelihood as to 
origin and etiology of the conditions 
specified above, the examiner should apply 
the standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the claimed 
disorder is causally or etiologically 
related to the Veteran's active service, 
or whether such a causal or etiological 
relationship is unlikely (i.e., less than 
a 50 percent probability), with the 
rationale for any such conclusion set out 
in the report.

Note:  The term "aggravation" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.

If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.

6.  Upon receipt of the VA medical 
examination report, the AMC/RO should 
conduct a review to verify that all 
requested opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA examiner 
for corrections or additions.  See 
38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the examination 
report as inadequate for evaluation 
purposes.).  

7.  After all appropriate development has 
been accomplished, the AMC/RO should 
consider all of the evidence of record and 
re-adjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided a 
supplemental statement of the case (SSOC) 
and given an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


